DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an exposure control unit” in claims 1-9 and 12-20
“a storage unit” in claims 6 and 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter:[claim 11]
Claim(s) 11 is/are directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim(s) thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Takashima et al. (WO 2016/208415 A1).  
The following rejections will cite English language equivalent reference US 2018/0136116 A1 as described in MPEP 901.05(II): “Duplicate or substantially duplicate versions of a foreign language specification, in English or some other language known to the examiner, can sometimes be found. It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation if the latter is in fact a translation. Questions as to content in such cases must be settled based on the specification which was used as the reference.”[claim 1]
Regarding claim 1, Takashima discloses an imaging apparatus  (Figure 1, Item 11) comprising: an imaging unit including a plurality of pixels having different spectral characteristics (Figure 1, Item 31; pixels including R, G, B and IR; Paragraph 0047); and an exposure control unit setting information associated with exposure control on the plurality of pixels depending on specification information for specifying a kind of a measurement target (Figure 1, Item 24/25; Paragraphs 0051-0056; setting sensitivities for pixels and performing an exposure control to set an exposure time based on the sensitivity setting).[claim 2]
Regarding claim 2, Takashima discloses the imaging apparatus according to claim 1, wherein the exposure control unit controls the imaging unit on a basis of the information set (Paragraph 0052; setting exposure time for each pixel).[claim 3]
Regarding claim 3, Takashima discloses the imaging apparatus according to claim 1, wherein the information includes exposure time or sensitivity of the plurality of pixels (Paragraphs 0051-0052; exposure time).[claim 4]
Regarding claim 4, Takashima discloses the imaging apparatus according to claim 1, wherein the imaging unit includes a stop, and the information includes an opening amount of the stop (Figure 1, Item 22; Paragraph 0044; setting diaphragm to control exposure of the image as described).[claim 10]
Claim 10 is a method claim corresponding to apparatus claim 1.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claim 1.[claim 11]
Claim 11 recites a program for causing a computer to perform control of an imaging apparatus in the manner described in claims 1/10.  See the rejection of claims 1/10 and further note that Takashima discloses implementing the claimed system/method using a program as claimed (Paragraphs 0179-0185).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (WO 2016/208415 A1) in view of Official Notice.  
The following rejections will cite English language equivalent reference US 2018/0136116 A1 as described in MPEP 901.05(II): “Duplicate or substantially duplicate versions of a foreign language specification, in English or some other language known to the examiner, can sometimes be found. It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation if the latter is in fact a translation. Questions as to content in such cases must be settled based on the specification which was used as the reference.”[claim 5]
Regarding claim 5, Takashima discloses that a plurality of different kinds of measurement targets may be set (e.g. Paragraphs 0054, 0174, 0176) but does not explicitly disclose that the kind of measurement target is set by a user.
Official Notice is taken that it is well known in the art to allow user control of image capture settings so that a user may manually set various settings according to the scene being imaged.  Therefore, it would have been obvious to provide a user setting of the kind of measurement target so that the user may manually set the measurement target appropriate for the scene which they are imaging thereby ensuring that an appropriate setting is made in the imaging apparatus according to the user’s desires.[claim 6]
Regarding claim 6, Takashima discloses the imaging apparatus according to claim 1, further comprising: a storage unit storing information for control of the system (e.g. Paragraphs 0178-0182; RAM, ROM or storage section) but does not explicitly disclose storage of the information depending on the specification information, wherein the exposure control unit reads out the information from the storage unit.
However, it is well known to store and read information as a method of transferring information between processes in a computer system such as that described by Takashima.  Such a process provides any easy way to transfer information by simply passing variable names or pointers to the information.  Therefore, it would have been obvious to store and read the information as claimed to provide an easy method for transferring the information between the processes of Takashima.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.[claims 7-9 and 12-20]
Regarding claims 7-9 and 12-20, while Takashima discloses a similar system which performs exposure control based on a sensitivity setting for an inspection target (see rejections above), the prior art does not teach or reasonably suggest such a system which performs exposure control on the basis of a predicted output value from each of a plurality of pixels as required in claims 7-9 and 12-20.
While Takashima discloses setting sensitivities for pixels according to an absorption spectrum of a target (Paragraphs 0055-0057), this process is not thought to be equivalent to the claimed exposure control on the basis of a predicted output value of each of a plurality of pixels as required in the claims.  Thus while Takashima discloses a similar system, the particular requirements of the claims are not taught or suggested by Takashima or other cited prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following teach similar imaging systems for imaging specific targets.
	Robles-Kelly et al.		US 2016/0065859 A1
	Robles-Kelly et al.		US 2013/0039580 A1
	Niwa et al.			JP 2011-147469 A
	Nakayama et al.			JP 2010-182023 A
	Wang et al.			US 2010/0007775 A1
	Kita				JP 2009-118359 A
	Kita				US 2009/0027518 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698